DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 6, 9 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0161092) in view of Kim et al. (US 2014/0050191) in view of Scarpa et al. (US 2009/0279418) in view of Wang et al. (US 2007/0268977) and in further view of Lee (US 9,084,274)

Seo does not teach wherein the at least one control data resource is associated with a plurality of devices and with each device of the plurality of devices having a different combination of an assigned modulation scheme and an assigned layer within the at least one control data resource of the symbol and wherein the combination of the assigned modulation scheme and the assigned layer is assigned to each device of the plurality of devices based on feedback from each device; determining one of a plurality of modulation schemes utilized to modulate the at least one control data resource based at least in part on the determination; determining a layer associated with modulation of control data for the device; and demodulating the signal according to the one of the plurality of modulation schemes and the layer to obtain control data in the at least one control data resource; wherein the demodulating the signal further comprises using a higher modulation scheme of the plurality of modulation schemes based at least in part 
Seo contained a system that differed from the claimed process by the substitution of step of wherein the at least one control data resource is associated with a plurality of devices.  Kim teaches the substituted step of wherein the at least one control data resource is associated with a plurality of devices (Section 0131, the E-PDCCH can be associated with a UE or a group of UEs), which is known in the art as means for providing an E-PDCCH.  Seo’s step of providing an E-PDCCH could have been substituted with the above step of Kim as an alternative means for achieving the predictable result of providing an E-PDCCH.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
  Scarpa, which also teaches multilayer transmission, teaches devices having an assigned modulation scheme and an assigned layer within the at least one data resource of the symbol (Sections 0006, 0024, there is multi-layer modulation wherein QAM modulation (adjustments in amplitude and phase) is assigned), determining one of a plurality of modulation schemes utilized to modulate the at least one data resource based at least in part on the determination; determining a layer associated with modulation of data for the device (Sections 0006, 0024, there is multi-layer modulation wherein QAM modulation (adjustments in amplitude and phase) is assigned); and demodulating the signal according to the one of the plurality of modulation schemes and the layer to obtain data in the at least one data resource, wherein the demodulating the signal further comprises using a higher modulation scheme of the plurality of modulation 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of the above Seo combination with the above features of Scarpa for the purpose of optimizing available bandwidths as taught by Scarpa.
	Wang, which also teaches a wireless system that uses OFDM, teaches a different combination of an assigned modulation scheme and an assigned layer (Section 0099, there is 16 QAM associated with the base layer and QPSK associated with the enhancement layer which are different combinations).
	 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Wang for the purpose of efficiently transmitting and receiving data as taught by Wang.
	Lee, which also teaches a CoMP system, teaches the combination of the assigned modulation scheme and the assigned layer is assigned to each device of the plurality of devices based on feedback from each device (Cols. 5 lines 31 – 40, 6 lines 14 – 42, the feedback enables the determination of the priority which leads to the determination modulation scheme via the hierarchical modulation and the layers).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination 
	Regarding Claim 11, Seo teaches an apparatus for demodulating control data in wireless communications, comprising: a processor; and a memory coupled to the processor, wherein the memory includes instructions executable by the processor to: receive, at a device, a signal from an access point comprising a plurality of orthogonal frequency division multiplexing OFDM) symbols, wherein each symbol contains at least one control data resource (Sections 0042, 0061, 0065, 0080, 0091, typical UEs comprise processors that run code stored in memory, the PDCCH, which occupies the CCEs, is allocated to the OFDM symbols thus the CCEs are allocated to said OFDM symbols); determining whether the at least one control data resource includes overlapping control data for the device and at least one other device (Sections 0061, 0080, 0091, the access point can send the control data across multiple layers thus rendering a scenario wherein there is overlap of said control data and an indication that there is overlapping control data); (Section 0080, a higher modulation scheme is associated with the multiple layer transmission).
Seo does not teach wherein the at least one control data resource is associated with a plurality of devices and with each device of the plurality of devices having a different combination of an assigned modulation scheme and an assigned layer within the at least one control data resource of the symbol and wherein the combination of the assigned modulation scheme and the assigned layer is assigned to each device of the plurality of devices based on feedback from each device; determining one of a plurality of modulation schemes utilized to modulate the at least one control data resource based 
Seo contained a system that differed from the claimed process by the substitution of step of wherein the at least one control data resource is associated with a plurality of devices.  Kim teaches the substituted step of wherein the at least one control data resource is associated with a plurality of devices (Section 0131, the E-PDCCH can be associated with a UE or a group of UEs), which is known in the art as means for providing an E-PDCCH.  Seo’s step of providing an E-PDCCH could have been substituted with the above step of Kim as an alternative means for achieving the predictable result of providing an E-PDCCH.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Scarpa, which also teaches multilayer transmission, teaches devices having an assigned modulation scheme and an assigned layer within the at least one data resource of the symbol (Sections 0006, 0024, there is multi-layer modulation wherein QAM modulation (adjustments in amplitude and phase) is assigned), determining one of a plurality of modulation schemes utilized to modulate the at least one data resource based at least in part on the determination; determining a layer associated with 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of the above Seo combination with the above features of Scarpa for the purpose of optimizing available bandwidths as taught by Scarpa.
	Lee, which also teaches a CoMP system, teaches the combination of the assigned modulation scheme and the assigned layer is assigned to each device of the plurality of devices based on feedback from each device (Cols. 5 lines 31 – 40, 6 lines 14 – 42, the feedback enables the determination of the priority which leads to the determination modulation scheme via the hierarchical modulation and the layers).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Lee for the purpose of providing a coherent CoMP system that increases capacity as taught by Lee.
	Regarding Claim 12, The above Seo combination teaches all of the claimed limitations recited in Claim 11.  Seo further teaches determining whether the at least 
Regarding Claims 3, 12, The above Seo combination teaches all of the claimed limitations recited in Claims 1, 11.  Seo further teaches wherein determining whether the at least one control data resource includes overlapping control data is based at least in part on receiving an indication from the access point specifying whether the at least one control data resource includes overlapping control data (Sections 0080, 0091, the access point can send the control data across multiple layers thus rendering a scenario wherein there is overlap of said control data and an indication that there is overlapping control data).
Regarding Claims 4, 13, The above Seo combination teaches all of the claimed limitations recited in Claims 1, 11.  Seo further teaches wherein determining whether the at least one control data resource includes overlapping control data is based at least in part on performing multiple demodulations of the signal using at least one modulation scheme (Sections 0080, 0091), applying a cyclic redundancy check (CRC) to each of the multiple demodulations, and determining which demodulation yields the at least one control data resource based on the respective CRC (Section 0062, CRC bits that are masked are typically unmasked via some kind of operation such as exclusive OR). 
Regarding Claims 5, 14, The above Seo combination teaches all of the claimed limitations recited in Claims 1, 11.  Seo further teaches wherein determining the layer comprises demodulating the signal comprises obtaining a last two bits of the at least one control data resource corresponding to the layer (Section 0091, in order to properly demodulate the signals the mobile would need to be able to determine the type of modulation used and the layer).  Wang further teaches an enhancement layer (Section 0099).
Regarding Claim 6, The above Seo combination teaches all of the claimed limitations recited in Claim 5.  Seo further determining whether the at least one control data resource includes overlapping control data (Sections 0080, 0091, the access point can send the control data across multiple layers thus rendering a scenario wherein there is overlap of said control data and an indication that there is overlapping control data).
Regarding Claims 9, 15, The above Seo combination teaches all of the claimed limitations recited in Claims 1, 11.  Seo further teaches determining one or more resources for transmitting control data to the access point based at least in part on the layer (Section 0071, the UE can respond via sending control data on the uplink (UL) upon receiving control data on the downlink via a layer).
Regarding Claims 10, 16, The above Seo combination teaches all of the claimed limitations recited in Claims 1, 11.  Seo further teaches search space for a control .

Claims 17 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0161092) in view of Chung et al. (US 2006/0198454) in view of Kim et al. (US 2014/0050191) in view of Scarpa et al. (US 2009/0279418) in view of Wang et al. (US 2007/0268977) and in further view of Lee (US 9,084,274)
Regarding Claims 17, 26, Seo teaches a method for modulating control data in wireless communications, comprising: transmitting first control data for a first device in a layer of a control data resource using a modulation scheme when the control data resource includes second control data for a second device that overlaps on the control data resource with the first control data for the first device (Sections 0061, 0080, 0091, wireless communication systems such as the one in Seo comprise a plurality of UEs, control data can be sent via multilayer transmission to any number of UEs whether or not the control data includes control data for other UEs); and transmitting at least the first control data as modulated over the control data resource (Sections 0080, 0091). 
Seo does not teach determining a plurality of devices for assigning a control data resource for communicating control data wherein the plurality of devices includes a first device and a second device and the plurality of devices are assigned at least a portion of similar control data resource and an enhancement layer; and with the first device and the second device each having a different combination of an assigned modulation scheme and an assigned layer within the portion of similar control data resource of an orthogonal frequency division multiplexing (OFDM) symbol and the 
Seo contained a system that differed from the claimed process by the substitution of step of an enhancement layer.  Chung teaches the substituted step of an enhancement layer (Section 0005), which is known in the art as means transmitting data via multiple layers.  Seo’s step of transmitting data via multiple layers could have been substituted with the above step of Chung as an alternative means for achieving the predictable result of transmitting data via multiple layers.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Seo in view of Chung contained a system that differed from the claimed process by the substitution of step of determining a plurality of devices for assigning a control data resource for communicating control data wherein the plurality of devices includes a first device and a second device and the plurality of devices are assigned at least a portion of similar control data resource.  Kim teaches the substituted step of determining a plurality of devices for assigning a control data resource for communicating control data wherein the plurality of devices includes a first device and a second device and the plurality of devices are assigned at least a portion of similar control data resource (Section 0131, the E-PDCCH can be associated with a UE or a group of UEs, in order 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Scarpa, which also teaches multilayer transmission, teaches modulating first data for a first device in a layer of a data resource using a higher modulation scheme of a plurality of modulation schemes based at least in part on the data resource including second data for a second device that overlaps on the data resource with the first data for the first device (Sections 0006, 0024, there is multi-layer modulation wherein QAM modulation (adjustments in amplitude and phase) is used).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of the above Seo combination with the above features of Scarpa for the purpose of optimizing available bandwidths as taught by Scarpa.
	Wang, which also teaches a wireless system that uses OFDM, teaches a different combination of an assigned modulation scheme and an assigned layer (Section 0099, there is 16 QAM associated with the base layer and QPSK associated with the enhancement layer which are different combinations).
	 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seo with the above features 
	Lee, which also teaches a CoMP system, teaches the combination of the assigned modulation scheme and the assigned layer is assigned to each device of the plurality of devices based on feedback from each device (Cols. 5 lines 31 – 40, 6 lines 14 – 42, the feedback enables the determination of the priority which leads to the determination modulation scheme via the hierarchical modulation and the layers).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Lee for the purpose of providing a coherent CoMP system that increases capacity as taught by Lee.
	Regarding Claim 18, The above Seo combination teaches all of the claimed limitations recited in Claim 17.  Seo further teaches wherein modulating the first control data for the first device in the layer of the control data resource is regardless of whether the control data resource includes the second control data for the second device (Sections 0080, 0091, control data can be sent via multilayer transmission to any number of UEs whether or not the control data includes control data for other UEs).
Regarding Claims 19, 27, The above Seo combination teaches all of the claimed limitations recited in Claims 17, 26.  Seo further teaches modulating the second control data for the second device in a layer of the control data resource (Sections 0080, 0091, control data can be sent via multilayer transmission to any number of UEs thus rendering a scenario wherein second control data for a second device is sent via a 
Regarding Claim 20, The above Seo combination teaches all of the claimed limitations recited in Claim 19.  Chung further teaches wherein modulating the first data is based on 16-quadrature amplitude modulation, and wherein modulating the second control data is based on quadrature phase shift keying (Sections 0043, 0044, renders a scenario wherein the base layer uses QAM modulation and the enhancement layer uses QPSK modulation).
Regarding Claims 21, 28, The above Seo combination teaches all of the claimed limitations recited in Claims 19, 27.  Chung further teaches determining to group the first device and the second device for communicating the first data and the second data in the data resource based at least in part on reported channel feedback from the first device and the second device (Sections 0005, 0043, 0044, the data can be transmitted via a layered means to a plurality of UEs, which is a group, with one UE capable of only receiving the base layer and another UE being able to receive the enhancement layer as well as the base layer, there is typically communication from the UEs to the base station, which is feedback, prior to transmission of the data to said UEs).
Regarding Claim 22, The above Seo combination teaches all of the claimed limitations recited in Claim 17.  Seo does not teach modulating third control data for the first device in a base layer of the control data resource; performing a multiple layer  transmitting the third control data with the first control data in the multiple layer modulation of the control data resource.
Seo contained a system that differed from the claimed process by the substitution of step of modulating third control data for the first device in a base layer of the control data resource; performing a multiple layer modulation of the control data resource by superpositioning the base layer and the enhancement layer; and transmitting the third control data with the first control data in the multiple layer modulation of the control data resource. Chung teaches the substituted step of modulating third data for the first device in a base layer of the data resource; performing a multiple layer modulation of the data resource by superpositioning the base layer and the enhancement layer; and transmitting the third data with the first data in the multiple layer modulation of the data resource (Section 0005, 0043, 0044).
Seo’s step of transmitting data via multiple layers could have been substituted with the above step of Chung as an alternative means for achieving the predictable result of transmitting data via multiple layers.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
	Regarding Claim 23, The above Seo combination teaches all of the claimed limitations recited in Claim 17.  Seo further teaches transmitting an indication of whether the control data resource includes overlapped control data for multiple devices to the first device (Sections 0080, 0091, the access point can send the control data 
	Regarding Claims 24, 29, The above Seo combination teaches all of the claimed limitations recited in Claims 17, 26.  Seo further teaches receiving uplink control data from the first device in resources determined based at least in part on modulating the first control data for the first device in the layer (Section 0071, the UE can respond via sending control data on the uplink (UL) upon receiving modulated control data on the downlink via a layer).
	Regarding Claims 25, 30, The above Seo combination teaches all of the claimed limitations recited in Claims 17, 26.  Seo further teaches transmitting the first control data in a search space defined based at least in part on modulating the first control data for the first device in the layer (Sections 0065, 0066).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0161092) in view of Kim et al. (US 2014/0050191) in view of Scarpa et al. (US 2009/0279418)  in view of Wang et al. (US 2007/0268977) in view of Lee (US 9,084,274), as applied to Claim 5 set forth above, and further in view of Gorokhov (US 2010/0091892)
Regarding Claim 7, The above Seo combination teaches all of the claimed limitations recited in Claim 5.  The above Seo combination does not teach wherein determining the layer as the enhancement layer is based at least in part on determining that a channel feedback reported to the access point achieves a threshold.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the above Seo combination with the above features of Gorokhov for the purpose of enabling the base station to effectively perform beam shaping as taught by Gorokhov.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0161092) in view of in view of Kim et al. (US 2014/0050191) in view of Scarpa et al. (US 2009/0279418) in view of Wang et al. (US 2007/0268977)  in view of Lee (US 9,084,274), as applied to Claim 1 set forth above, further in view of Yu (CN 102883164)
Regarding Claim 8, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  The above Seo combination does not teach determining the layer as a base layer and an enhancement layer based at least in part on determining that the at least one control data resource does not include overlapping control data. 
The above Seo combination contained a system that differed from the claimed process by the substitution of step of a base layer and an enhancement layer based at least in part on determining that the at least one control data resource does not include overlapping control data.  Yu teaches the substituted step of a base layer and an 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0161092) in view of in view of Kim et al. (US 2014/0050191) in view of Scarpa et al. (US 2009/0279418) in view of Wang et al. (US 2007/0268977) in view of Lee (US 9,084,274), as applied to Claim 1 set forth above, further in view of Sohn et al. (US 8,380,212)
Regarding Claim 32, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  The Seo combination does not teach wherein the device is paired with the at least one other device when the feedback from the device is above a threshold and the feedback from the at least one other device is below the threshold.
Sohn, which also teaches the use of MIMO, teaches wherein the device is paired with the at least one other device when the feedback from the device is above a threshold and the feedback from the at least one other device is below the threshold (Col. 11 lines 44 – 51, the base station selects a group of mobile stations (pairing the mobile stations) based on the CSI feedback of said mobile stations, said CSI feedback 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the above Seo combination with the above features of Sohn for the purpose of providing efficient use of wireless resources as taught by Sohn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 19, 2021